Citation Nr: 1735713	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served honorably on active duty with the Army from November 1977 to November 1980, with subsequent Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2017, the Veteran before the undersigned Veterans Law Judge (VLJ) testified during a Board video conference hearing.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the RO/Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his inguinal hernia had its onset prior to his entry into service in November 1977, and was aggravated beyond its natural progression during service.  For the reasons discussed below, remand is necessary for further evidentiary development.

At the April 2017 hearing, the Veteran indicated he recently received treatment for a gallbladder attack, and for another hernia in January 2017 at C.M. hospital.  On remand the Veteran should be provided an opportunity to submit records of such treatment, or authorize VA to obtain them on his behalf.

The Veteran has also indicated, and specifically requested VA to obtain, records of VA treatment and surgery for his inguinal hernia in June 2008.   Upon review of the record, the Board notes that the only records of treatment dated during that time period pertaining to the Veteran's surgery include consults in early May 2008, and an addendum report indicating that the Veteran will proceed with the surgery, dated June 5, 2008.  No surgical records are actually on file, to include records specifically referenced by the AOJ dated on June 19, 2008 in the September 2013 Supplemental Statement of the Case.  On remand, all relevant VA treatment records pertaining to the Veteran's June 2008 hernia surgery at VA must be obtained and associated with the claims file.

Review of the Veteran's Board video conference hearing transcript indicates that he reported that he "became disabled" for a "host of injuries" when he was 55 years-old (i.e., in 2011).  See transcript, p.7.  On remand, the Veteran should be asked to clarify whether he is in receipt of disability benefits from the Social Security Administration.  If so, with any assistance from the Veteran, such SSA records should be requested and obtained.  

Finally, as noted above, the Veteran contends that his hernia pre-existed service.  The Veteran's examination upon entrance did not identify the presence of a hernia; however, in-service treatment notes do indicate treatment for groin pain, assessed as a muscle strain at the time.  The Veteran has testified that it is his belief his pre-existing hernia was aggravated beyond its progression during service.  To date, no medical opinion addressing this matter has been obtained.  On remand, the Veteran should be afforded a VA examination to assess the nature and etiology of his inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran an request that he submit or authorize VA to obtain any records of medical care he has received for his hernia disability, to include those from the C.M. Hospital in January 2017. 

2.  Obtain and associate with the Veteran's claims file all VA medical records pertaining to treatment the Veteran has received for his inguinal hernia, to specifically include all records from his June 2008 hernia surgery with Dr. F.  All pre-surgery consults, surgery records, and post-surgery assessments should be obtained.

3.  Contact the Veteran and ask if he is receiving SSA disability benefits.  If so, contact SSA and request all records related to the Veteran's award of disability benefits.  These should include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative response must be documented in the electronic record.

4.  Schedule the Veteran for an appropriate examination to assess the nature and etiology of his inguinal hernia.  The examiner should review the record and take a history from the Veteran as to the progression of his disability.  Upon review of the record and examination of the Veteran, the examiner is asked to respond to each of the following:

a.) Is it undebatable that the Veteran's inguinal hernia existed prior to his period of active duty service, which began in November 1977?  If so, is it also undebatable that the Veteran's hernia was NOT aggravated beyond its natural progression during his period of service?   In responding to this question, please comment upon the Veteran's assertions that his hernia pre-dated service and was aggravated during service, the Veteran's examination upon entrance into service (which does not identify a hernia), and the Veteran's in-service treatment for groin pain.

b.) If the answer to either question in a) is "no," assume as true that the Veteran entered service in November 2011 in sound condition.   With that assumption in mind, is it at least as likely as not (50 percent or greater probability) that the Veteran's inguinal hernia had its onset in, or is otherwise related to his period of active duty service, to specifically include his in-service treatment for groin pain?

All opinions should be supported with a supporting medical explanation.  

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




